Order entered October 20, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00633-CV

 WASH TECHNOLOGIES OF AMERICA CORPORATION AND JON K. BANGASH,
                          Appellants

                                                  V.

                     JOHN T. PAPPAS AND WASHBIZ, INC., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-16090

                                             ORDER
       The reporter’s record in this case is overdue. By order dated August 30, 2016 we granted

the court reporter’s request for an extension of time to file the reporter’s record and ordered the

record filed by September 29, 2016. To date, the reporter’s record has not been filed.

       Accordingly, we ORDER Court Reporter Stephanie S. Moses to file the reporter’s record

within FIFTEEN DAYS of the date of this order. We expressly CAUTION Ms. Moses that

failure to comply with this order may result in an order that she not sit as a court reporter until she

complies.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
Honorable Carl Ginsberg
Presiding Judge
193rd Judicial District Court


Stephanie S. Moses
Official Court Reporter
193rd Judicial District Court

All parties




                                /s/   CAROLYN WRIGHT
                                      CHIEF JUSTICE